DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by                                                                                                                                                                                                                                    Lau et al. [US 20170149325 A1].  
Regarding Claim 1. Lau et al. [US 20170149325 A1] discloses [1-3, 6], A power management integrated circuit, comprising:  a voltage regulator (Fig. 1, 100) to generate an output voltage; and bleed circuit (as 125; para. 0025), coupled to the voltage regulate, that is activated during a shutdown process (see Figs. 2, 6) to reduce the output voltage and prevent restarting of the output voltage, wherein the bleed circuit comprises a comparator (634, see para. 0035, 0037-0038) to generate an output from comparing the output voltage (via 622) and a programmable threshold (as an OVP reference (or threshold) of e.g. 624, 626, see paras. 0034-0036);  wherein the output controls engagement of the bleed circuit during the shutdown process;  wherein when the output voltage is higher than the threshold during the shutdown process (via e.g. 

Regarding Claim 5.    Lau et al. [US 20170149325 A1] discloses [1-3, 6], wherein when the output voltage is higher than the threshold during the shutdown process, the output of the comparator prevents the sequencer (as timer, see paras. 0021, 0024, 0034, 0037-0038, 0040-0041) from restarting from the shutdown process. (as operationally via 670, 680, 690; and see Fig. 2, Fig. 6;   paras. 0023-0024; 0034-0045)

Regarding Claim 8.     Lau et al. [US 20170149325 A1] discloses [1-3, 6], wherein when the output voltage is no longer higher than the threshold during the shutdown process  (via 634, 654), the output of the comparator allows the voltage regulator to restart. (as operationally via 670, 680, 690; and see Fig. 2, Fig. 6;   paras. 0023-0024; 0034-0045)
Regarding Claim 9.     Lau et al. [US 20170149325 A1] discloses [1-3, 6], wherein when the output voltage is no longer higher than the threshold during the shutdown process (via 634, 654), the output the comparator allows a sequencer (or timer; see paras. 0021, 0024, 0034, 0037-0038, 0040-0041) to restart, wherein the sequencer controls a sequence of operations (as power-up, auto-restart, OVP conditions) involving at least the voltage regulator. (as operationally via 670, 680, 690; and see Fig. 2, Fig. 6;   paras. 0023-0024; 0034-0045)

Regarding Claim 11.    Lau et al. [US 20170149325 A1] discloses [1-3, 6], wherein when the output voltage is no longer higher than the threshold during the shutdown process (via 634, 654), the output of the comparator causes the bleed circuit to disengage from reducing the output voltage during restart after the shutdown process. (as operationally via 670, 680, 690; and see Fig. 2, Fig. 6;   paras. 0023-0024; 0034-0045)
Regarding Claim 12.    Lau et al. [US 20170149325 A1] discloses [1-3, 6], further comprising: a non-volatile memory powered by the output voltage. (see para. 0039) 

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by                                                                                                                                                                                                                                    Ki [US 20190179685 A1].  
Regarding Claim 18.    Ki [US 20190179685 A1] discloses [1-3, 6, 9-10], A method, comprising:
programming into a power management integrated circuit (Fig. 1, 110) a threshold (see paras. 0007-008; 0030; 0040; 0056-0062; 0080; 0084) according to a voltage requirement (as read, write, erase voltage requirements) of a non-volatile memory; and coupling the power 
during a normal operation of the memory system, the power management
integrated circuit generates and supplies a voltage (as a read, write, erase programming voltages) to the non-volatile memory; and
during a shutdown process (see e.g. para. 0034) of the memory system, a bleed function (as a power reduction function to memory, see para. 0035, 0067) of the power management integrated circuit reduces the voltage below the threshold (as when reduced power operation, see 0007, 0031, 0084) before allowing restart (as full power operation, see paras. 0035, 0039-0040, 0084) of the memory system; wherein the threshold is programmed into the power management integrated circuit before the power management integrated circuit is connected to the non-volatile memory in the memory system (as when the load registers in the power manager unit 110 to establish a threshold of power settings for the full performance, see e.g., para. 0084): and wherein the threshold is programmed into the power management integrated circuit after the power management integrated circuit and the non-volatile memory are assembled in the memory system (as when switching from full performance to reduced performance, an adjusted threshold for controlling reduced voltage writes, and error control operations, providing continued operation based on the dynamic power limit command, see e.g. paras. 0007, 0084 ).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. [US 20170149325 A1] in view of ZHU et al. [US 20190124736 A1].


ZHU et al. [US 20190124736 A1] teaches [Fig. 2], wherein the bleed circuit (230) comprises a resistor (R2) coupled to a switch (e.g. M2, SW1) controlled by the output.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Lau to include the arrangement of ZHU for improved current discharge control.

Claim(s) 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. [US 20170149325 A1] in view of Ki [US 20190179685 A1].

Regarding Claim 13.    Lau et al. [US 20170149325 A1] discloses [1-3, 6], A method implemented in a power management integrated circuit, the method comprising:
generating, using a voltage regulator (as Fig. 1) of the power management integrated circuit (Fig. 1, 120), an output voltage; and during a shutdown process (see Figs. 2, 6):
activating a bleed function (see para. 0025) of the power management integrated circuit; and reducing the output voltage using the bleed function, wherein when the bleed function is activated: comparing the output voltage to a threshold (as an OVP reference (or threshold) of e.g. 624, 626, see paras. 0034-0036); generating an output  from the comparing (via 622); and
allowing or preventing restart of the output voltage based on the output generated from the comparing; deactivating the bleed function in response the output voltage being lower than
the threshold. (see Fig. 2, Fig. 6;   paras. 0023-0024; 0034-0045)


Ki [US 20190179685 A1] teaches [Figs. 1-2], receiving (via e.g., 102) from outside of the power management integrated circuit (Fig. 1, 110), and storing the threshold for the comparing. (see paras. 0007-0008; 0027-0035; 0036-0047)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Lau to include the arrangement of Ki to improve auto-response speed and efficiency in response to changes in power demand.

Regarding Claim 17.    Lau et al. [US 20170149325 A1] discloses [1-3, 6], wherein the bleed function remains activated while the output voltage is higher than the threshold during the shutdown process. (as operationally via 670, 680, 690; and see Fig. 2, Fig. 6;   paras. 0023-0024; 0034-0045)



Examiner's Note(s)
Examiner has cited particular columns and line numbers and/or paragraphs in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 



It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the 
/HENRY E LEE III/Examiner, Art Unit 2838                                                                                                                                                                                                        /MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838